IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JACOB H. LEIBY,                 : No. 489 MAL 2014
                                :
               Petitioner       :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
          v.                    :
                                :
                                :
GERALD B. WEIDMAN AND TRAUTE R. :
WEIDMAN,                        :
                                :
               Respondents      :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of October, 2014, the Petition for Allowance of Appeal

is DENIED.